Citation Nr: 1338337	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability); rated as 20 percent disabling prior to January 18, 2012; rated as 40 percent disabling effective January 18, 2012; and rated as 50 percent disabling effective April 8, 2013. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  He served in Vietnam and received the Purple Heart Medal, among other decorations.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for sensory impairment of the left (major) hand, residual of shell fragment wound right parietal region with cerebral contusion; then rated 10 percent disabling.

A March 2008 rating decision granted an increased rating of 20 percent for the left hand disability, effective March 1, 2006.  A March 2012 rating decision increased the disability rating to 40 percent, effective January 18, 2012, and granted TDIU, effective March 25, 2009.  A July 2013 rating decision increased the left hand rating to 50 percent, effective April 8, 2013. 

The Veteran testified at a video conference hearing before the undersigned in October 2010.  A transcript of the hearing is associated with the claims file. 

In December 2010 and December 2012, the Board remanded this case for further development.

Although cerebral contusion has been listed as part of the left hand disability, the Veteran has been in receipt of a separate rating for the cerebral contusion since October 12, 1967, and that rating is not on appeal

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.

The issue of entitlement to a TDIU prior to October 1, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 8, 2013, the Veteran's sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) were manifested by moderate incomplete paralysis of the median nerve.

2.  Effective April 8, 2013, the Veteran's sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) was manifested by no more than severe incomplete paralysis of the median nerve.  

3.  The Veteran's service connected disabilities have precluded gainful employment since October 1, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for impairment, left hand, residuals of a shell fragment wound (left hand disability) were met from March 1, 2006 to January 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8512, 8515 (2013).

2.  Effective January 18, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8512, 8515 (2013).

3.  Effective April 8, 2013, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8515.

4.  The criteria for TDIU have been met since October 1, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim for entitlement to a TDIU arises from an appeal of the initial evaluation following the grant of entitlement to a TDIU.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Except for the period from January 18, 2012 to April 7, 2013, the Veteran's left hand, disability has been rated under the provisions of Diagnostic Code 8515 (used to rate injuries to the median nerve. 38 C.F.R. § 4.124(a), Diagnostic Code 8515 (2013).  A 10 percent evaluation is warranted for a minor or major extremity with mild incomplete paralysis of the median nerve; a 20 percent rating is warranted for a minor extremity with moderate incomplete paralysis of the median nerve; a 30 percent rating is warranted for a major extremity with moderate incomplete paralysis of the median nerve; a 40 percent rating is warranted for a minor extremity with severe incomplete paralysis of the median nerve; a 50 percent rating is warranted for a major extremity for with severe incomplete paralysis of the median nerve; a 60 percent rating is warranted for a minor extremity with complete paralysis of the median nerve; and a 70 percent rating is warranted for a major extremity with complete paralysis of the median nerve.  Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

From January 18, 2012 to April 7, 2013 the left hand disability was rated under criteria for disability of the lower radicular group under 38 C.F.R. § 4.124a, Diagnostic Code 8512.  That diagnostic code provides an 80 percent rating for complete paralysis of all intrinsic muscles of the major hand and some or all of the flexors of the right wrist and fingers.  A 70 percent rating is provided for severe incomplete paralysis on the major side.  A 40 percent rating is provided for moderate incomplete paralysis and a 20 percent rating for mild incomplete paralysis on the major side.

The Veteran sustained his injury when his convoy either hit a mine or was ambushed while he was serving in Vietnam.  He sustained a head injury with associated symptoms in the left hand.

The RO has recognized as the current claim as having been received in March 2006.  The Veteran underwent a VA examination in May 2006.  The examiner noted that after separating from the Army, the Veteran worked as a welder for a number of years, and then he worked in construction.  He also worked for an insurance company.  Most recently, he had driven a school bus.  In February 2006, he was given disability retirement due to back pain.  He stated that he had always been left handed, but that he has shifted his hand dominance to the right side due to his service connected disability.  He indicated that he had persistent numbness in the first three or four fingers of the left hand.  He also reported poor sensory discrimination such that he cannot easily recognize a coin in his hand.  He reported having trouble with fine coordinated activities.  He denied any persistent pain or discomfort.  There did not appear to be any significant change in his deficits over the past decade or more.  Upon examination, primary sensory modalities were intact.  There was no extinction to double simultaneous stimulation.  He reported a subjective feeling of numbness and tingling in his left hand.  

The examiner found that the Veteran had posttraumatic encephalomalacia in the right frontal parietal region which has not caused any significant motor impairment, although the Veteran gave a history of sensory deficits in the left hand.  The examiner noted that the Veteran did appear to have "a modest degree" of fine sensory discriminatory problem.  The examiner did not report reflexes, strength or sensory testing.  The examiner said there was no way for the examiner to tell which hand was dominant.  He simply noted that the Veteran had adapted quite well by using his right hand.  The examiner opined that there has been no substantial change of the Veteran's disability over the past decade.  

At his Board hearing in October 2010.  The Veteran testified that he was unable to button things, pick up food, or eat with his left hand.  He was left hand dominant, but had begun using his right hand for everything.  He stated that eating with his right hand could be "sloppy;" and that he ate privately.  He stated that he has never been offered physical therapy or a brace.  He also stated that his left hand felt cold and painful.  He described aching that started in his neck and went all the way down to left arm and fingers.  He had never gotten any treatment for this.  Instead, doctors have simply instructed him to take aspirin for the pain.    

The Veteran underwent another VA examination in January 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of chronic pain in the left side of his neck that travelled down the left upper extremity to his fingers.  The pain was described as a shooting electrical pain from the shoulder to the fingertips of digits 2 and 3.  

He had severe intermittent pain and paresthesias and dysesthesisas and moderate numbness.

He stated that in the past, he had not been able to hold objects with his left hand; but at the time of the examination, he was able to do so.  He is naturally left handed and he reported having continued difficulty writing.  He also reported difficulty with fine movements of the left hand; but these were unchanged from previous examinations and have been present since his in-service injury.  

Upon examination, the Veteran's finger tapping was slowed on the left.  He had 5/5 muscle strength in all muscle groups (including 5/5 strength in grip and pinch (thumb to index finger)).  Sensation was impaired to light tough and pinprick in the thumb and 2nd digit of the left hand.  

The examiner noted that the Veteran had severe (usually dull) intermittent pain in the left upper extremity.  He also had severe paresthesias and or dysesthesias, and moderate numbness.  In addition to having trouble with fine motor skills (buttoning shirts, etc.), the Veteran also reported trouble lifting more than 50 pounds.  The examiner noted that the Veteran had muscle atrophy in the left forearm/biceps.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were hypoactive.  There was decreased sensation to light touch in the left hand/fingers.  

The examiner opined that the Veteran had moderate, incomplete paralysis of the left median nerve.  All other nerves were normal.  The examiner opined that the Veteran would not be able to work as a welder because he would not be able to use the equipment (because he would not be able to feel it).  

In an addendum, a VA physician opined that the Veteran had moderate to severe impairment in preforming functional activities due to his service connected conditions and this would as likely as not "impact" his ability to obtain and maintain gainful employment.

A February 2012 neurology consultation report reflects that the Veteran complained of left arm weakness.  Left median motor study showed normal distal latency and normal conduction velocity.  Left median sensory study showed borderline decreased SNAP.  Left ulnar motor study showed normal distal latency and normal conduction velocities.  Left ulnar sensory studies showed decreased SNAP amplitude.  EMG needle study of the left arm normal recruitment and no spontaneous discharges in the left deltoids, biceps, triceps, EDC, FCU, FDI.  The examiner found electrodiagnostic evidence of very mild median and ulnar neuropathies at unknown sites (he noted that the nerve damage does not explain the pattern of left arm and hand weakness), and that the likely cause of the left arm weakness was injury in the central nervous system, possibly in the brain.  

A May 2012 neurology progress report (Virtual VA, Doc. 7, p. 127) reflects that the Veteran reported no new left hand difficulty.  He reported that he no longer drops things; and he denied shooting pains to his left upper extremity.  

The Veteran underwent another VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant numbness and paresthesias.  He also reported intermittent, sharp pain (8-9/10), occurring once or twice per day.  These sharp pains were more pronounced at night and would wake him up.  There were no clear precipitating factors.  He reported that he could not sleep on his left side due to pain.  The examiner found that the Veteran had severe intermittent pain (usually dull), severe paresthesias and/or dysesthesias, and severe numbness.  

She mistakenly checked the box indicating that these symptoms occurred in the left lower extremity (instead of the left upper extremity).  He had decreased muscle strength (4/5) with left elbow flexion and extension, left wrist flexion and extension, grip, and pinch.  He did have muscle atrophy.  Deep tendon reflexes of the biceps, triceps, and brachioradialis were hypoactive.  Light touch sensory examination was normal for the left shoulder; but decreased for inner/outer forearm and hand/fingers.  Phalen's sign and Tinel's sign were positive.  The examiner found that the Veteran had severe incomplete paralysis of the median nerve and mild incomplete paralysis of the musculocutaneous nerve.  

The Veteran stated that he last worked as a bus driver in 2006.  He stated that he had difficulty driving due to numbness/pain in his left hand and grasping.  The examiner opined that it would be difficult for the Veteran to secure and maintain a job that involved grasping or manipulating tools, writing, gripping, or steering.  He would also have difficulty maintaining/securing a job that is physical and/or sedentary unless it did not involve the use of his left hand.  She opined that the Veteran's disability would have a moderately severe impact on his ability to work.  He remained independent in activities of daily living.   

Both the January 2012 and April 2013 examiners opined that all nerves, including the lower radicular group were normal, except for the median nerve.

Analysis

Prior to January 18, 2012

Although it was not until the January 2012 examination that the Veteran's paralysis was characterized as moderate, it appears that he had the same level of symptomatology throughout the appeal period.  The disability consists of a moderate incomplete paralysis of the median nerve.  Accordingly, a 30 percent rating is granted as of the date that the RO has recognized as the date of claim, March 1, 2006.

Although the Veteran would receive a higher rating if his disability was viewed as involving the lower radicular group, the medical evidence shows that paralysis of the entire lower radicular group was not identified.  Testing did reveal impairment of the ulnar nerve, but the examinations did not reveal any deficiencies in function related to that nerve.  Hence, a rating based on nerves other than the radial nerve was not warranted for this period.

The evidence is against finding severe incomplete paralysis of the median nerve prior to April 8, 2013.  Examinations showed intact strength and that reflexes were present, albeit hypoactive.  Sensation was only modestly diminished.  The only reports of severe symptomatology centered around the pain and paresthesias this was not reported to result in severe impairment in functioning as shown by strength, sensation and reflexes.

The Veteran's left hand disability has been rated as 40 percent disabling effective January 18, 2012.  In order to warrant a rating in excess of 40 percent, his left hand disability would have to be manifested by severe incomplete paralysis of the median nerve.  The Veteran underwent a VA examination in January 2012.  He reported difficulty with fine movements of the left hand; but noted that these were unchanged from previous examinations and have been present since his in-service injury.  The examiner specifically opined that the Veteran had moderate, incomplete paralysis of the left median nerve.  

The Board acknowledges both the subjective complaints of pain, numbness, and sensory impairment, as well as the objective findings of sensation impaired to light tough and pinprick in the thumb and 2nd digit of the left hand, and hypoactive deep tendon reflexes.  Nonetheless, the examiner's competent medical opinion was that the Veteran had moderate, incomplete paralysis of the left median nerve (and not severe, incomplete paralysis of the left median nerve).  

The Veteran's testimony also did not describe a severe disability.

The preponderance of the evidence reflects that prior to April 7, 2013, the Veteran experienced no more than moderate incomplete paralysis of the median nerve.  Consequently, the preponderance of the evidence weighs against a rating in excess of the 30 and 40 percent evaluation provided during this period.

Effective April 8, 2013

The Veteran's left hand disability has been rated as 50 percent disabling effective April 8, 2013.  In order to warrant a rating in excess of 50 percent, his left hand disability would have to be manifested by complete paralysis of the median nerve.  The Veteran underwent a VA examination in April 2013, and the examiner found that the Veteran had severe incomplete paralysis of the median nerve and mild incomplete paralysis of the musculocutaneous nerve.  

The Board acknowledges the subjective complaints of pain, numbness, and sensory impairment.  It also acknowledges the objective findings of decreased muscle strength (4/5), muscle atrophy, hypoactive deep tendon reflexes, decreased sensation of the inner/outer forearm and hand/fingers, and positive Phalen's sign and Tinel's sign.  However, the lone competent medical opinion specifically determined that the Veteran had severe incomplete paralysis of the median nerve, and that he did not have complete paralysis of the median nerve.  

The preponderance of the evidence reflects that effective April 8, 2013, the Veteran experienced no more than severe incomplete paralysis of the median nerve; and not complete paralysis of the median nerve.  Consequently, the preponderance of the evidence weighs against the claim for an increased rating.

The Board acknowledges that the Veteran is competent to report symptoms.  Moreover, the Board finds his reporting of symptoms highly credible with regards to all three applicable time periods considered.  However, the preponderance of the evidence simply does not reflect findings that meet the criteria for higher ratings.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for ratings in excess of 20 percent, 40 percent, and 50 percent for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU from October 1, 2006 to March 24, 2009

TDIU is granted where a Veteran's service connected disabilities preclude gainful employment for which he would otherwise be qualified.  38 C.F.R. § 4.16.  Generally, TDIU is available where a single service connected disability is rated 60 percent or more; disabilities from a common etiology are considered a single disability.  

The Veteran's service connected disabilities are from a common etiology, namely the combat injury in Vietnam.  During this period his disabilities were depressive disorder, rated 30 percent; left hand disability, rated 30 percent; cerebra contusion with headaches, rated 10 percent; tinnitus, rated 10 percent; scar of the right parietal region, rated 10 percent; and bilateral sensorineural hearing loss, evaluated as noncompensable.  The combined rating was 60 percent.

The Veteran was not employed during this period.  The addendum mentioned above indicates that the Veteran was unemployable due to the combined effects of his service connected disabilities.  In June 2013, a VA examiner opined that the Veteran's service connected disabilities did not render him unemployable from 2006-2009.  However, her rationale was simply that the treatment records reflect that he stopped working in 2006 due to a non-service connected back disability.  Her opinion does not reflect consideration of the actual impacts of the service connected disabilities.  

It is true that on March 25, 2009, the rating for headaches was increased to 40 percent; but the Veteran's statements and the medical opinions indicate that he was unemployable based on the severity of his service connected disabilities as they stood from October 1, 2006 to March 24, 2009.  Resolving reasonable doubt in his favor, TDIU is granted during this period.



ORDER

Entitlement to an increased, 30 percent, rating for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) is granted for the appeal period prior to January 18, 2012.

Entitlement to an increased, 30 percent, rating for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) prior to January 18, 2012, is granted

Entitlement to an increased, rating in excess of 40 percent for sensory impairment, left hand, residuals of a shell fragment wound (left hand disability) from January 18, 2012 to April 8, 2013, is denied

Entitlement to a TDIU from October 1, 2006 to March 25, 2009 is granted.




REMAND

The Board instructed the agency of original jurisdiction (AOJ) that if there is any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, the AOJ should refer the claim to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  The AOJ did not do this.  The Veteran does not currently meet the percentage requirements for TDIU during the appeal period prior to October 1, 2006.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  For the period of this appeal when the Veteran was unemployed and did not meet the percentage requirements for TDIU (Prior to October 1, 2006), refer the claim to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

3.  If any benefit sought on appeal is denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


